UNPUBLISHED

                      UNITED STATES COURT OF APPEALS
                          FOR THE FOURTH CIRCUIT


                               No. 03-6089



D’ANDRE LOVERTURE JACKSON,

                                              Petitioner - Appellant,

             versus


RONALD J. ANGELONE, Director of the Virginia
Department of Corrections,

                                               Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk. Jerome B. Friedman, District
Judge. (CA-01-811-2)


Submitted:    March 6, 2003                  Decided:   March 17, 2003


Before WILKINSON, MICHAEL, and KING, Circuit Judges.


Dismissed by unpublished per curiam opinion.


D’Andre Loverture Jackson, Appellant Pro Se. Steven Andrew Witmer,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     D’Andre Loverture Jackson seeks to appeal the district court’s

order accepting the magistrate judge’s recommendation and denying

relief on his 28 U.S.C. § 2254 (2000) petition.       To be entitled to

a certificate of appealability, Jackson must make "a substantial

showing of the denial of a constitutional right."             28 U.S.C. §

2253(c)(2) (2000).    When a district court dismisses on procedural

grounds, the petitioner "must demonstrate both (1) ‘that jurists of

reason would find it debatable whether the petition states a valid

claim of the denial of a constitutional right,’ and (2) ‘that

jurists of reason would find it debatable whether the district

court was correct in its procedural ruling.’”         Rose v. Lee, 252

F.3d 676, 684 (4th Cir. 2001) (quoting Slack v. McDaniel, 529 U.S.

473 (2000)), cert. denied, 534 U.S. 941 (2001).           Upon independent

examination    of   Jackson’s   petition,   we   cannot    conclude   that

reasonable jurists would find it debatable whether the district

court correctly concluded the petition was untimely. See Miller-El

v. Cockrell,        U.S.     , 2003 WL 431659, at *10 (U.S. Feb. 25,

2003) (No. 02-7662).       Accordingly, we grant Jackson’s motion to

supplement his informal brief, deny a certificate of appealability,

and dismiss the appeal.         See 28 U.S.C. § 2253(c) (2000).         We

dispense with oral argument because the facts and legal contentions




                                    2
are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                     DISMISSED




                                3